Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                              FILED
                                                           Feb 07 2013, 9:28 am
court except for the purpose of
establishing the defense of res judicata,                          CLERK
collateral estoppel, or the law of the case.                     of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEYS FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

KEVIN WILD                                      GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

RUTH JOHNSON                                    JAMES B. MARTIN
Marion County Public Defender Agency            Deputy Attorney General
Indianapolis, Indiana                           Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JAMIE MASTERSON,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A02-1206-CR-485
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


      APPEAL FROM THE MARION SUPERIOR COURT, CRIMINAL DIVISION 24
                   The Honorable Teresa A. Hall, Commissioner
                        Cause No. 49F24-1107-FD-47189



                                     February 7, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          In this case, Jamie Masterson challenges the sufficiency of the evidence

supporting her class D felony conviction for Identity Deception.1 More particularly,

Masterson contends that there was insufficient evidence that she intended to harm or

defraud her sister when she gave her sister’s name following a vehicle accident for which

she was not at fault.

          Insofar as Masterson used her sister’s identity to escape criminal charges for

driving without a license without regard to the likelihood of harm that her sister could

potentially suffer as a result of her name being used in connection with the accident, we

find sufficient evidence and affirm the judgment of the trial court.

                                            FACTS

          On May 8, 2011, Masterson was driving a vehicle registered to her grandmother,

Betty Watkins, when another vehicle struck her from behind, causing her to strike the

vehicle in front of her.          Officer Jeremy Gray, an officer with the Indianapolis

Metropolitan Police Department (IMPD), responded to the accident scene. As part of his

investigation, Officer Gray asked each driver for identification.      Masterson, whose

license had been suspended since at least 2005, told Officer Gray that she had forgotten

her identification and instead provided him with the name, date of birth, and address of

her younger sister, Danielle Shrum.

          Masterson told her sister and grandmother about the accident a few days

afterward, but she did not tell either of them that she had identified herself as Shrum.

1
    Ind. Code § 35-43-5-3.5(a).
                                              2
Approximately one-and-one-half months after the accident, Shrum received a notification

from the Indiana Bureau of Motor Vehicles (BMV) stating that it had received notice that

Shrum had been involved in an accident on May 8, 2011, and requesting “evidence of

financial responsibility for the motor vehicle involved” by July 30, 2011. Ex. 5. The

BMV notification advised Shrum that if she did not provide said notice, the BMV would

suspend her license.        When Shrum was unable to produce any proof of financial

responsibility for the vehicle involved in the accident, her license was suspended.

        Shrum then reported to the IMPD that Masterson, not she, had been involved in

the accident. Shrum believed Masterson had used her name in connection with the

accident because Masterson had previously used her name in connection with another

accident within the previous year.2 Shrum had not given Masterson her permission to use

her name or identifying information at any time.

        Detective Glen Schmidt with the IMPD was assigned to investigate Masterson’s

use of Shrum’s identity. At Detective Schmidt’s request, Officer Gray participated in a

photo array lineup and identified Masterson from the lineup as the person who had been

driving the second vehicle in the accident on May 8, 2011.                    After confirming that

Watkins was in fact the registered owner of the vehicle and that Masterson was the

primary driver of the vehicle, Detective Schmidt contacted Masterson and asked that she

come in to the police station to make a statement. Masterson agreed, and she admitted to


2
  In October 2010, Masterson was in a vehicle accident in Johnson County. Masterson also provided her
sister’s name and identifying information in connection with that accident. She was found guilty of false
informing. Shrum’s license was not suspended as a result of that accident.
                                                   3
being the driver of the vehicle involved in the accident on May 8, 2011. However,

Masterson did not admit to providing Officer Gray with false information at the scene of

the accident. Rather, she stated only that “she could have agreed with the officer that her

name was Danielle.” Tr. p. 38.

       Detective Schmidt then placed Masterson under arrest, and she was charged with

class D felony identity deception. More particularly, the State alleged that Masterson

“did, with intent to harm or defraud Danielle Shrum, knowingly possess, transfer, or use

identifying information, that is: Name/DOB/Address, of Danielle Shrum, without . . .

his/her consent.”

       A bench trial was held on March 27, 2012. At the trial, Shrum testified that her

license had been suspended for approximately seven months as a result of Masterson

using her name in connection with the accident, but her own insurance company had

never been contacted. However, Shrum also testified that Masterson had told her several

months after the accident “that it wasn’t that she wanted to hurt [Shrum] or anything like

that” and that “it wasn’t intentional to hurt [her] or whatever but you know.” Tr. p. 29-

30. Finally, Shrum testified that Masterson “does freak out and do things before she

thinks [but that she didn’t believe Masterson] was out to get [her].” Id. at 30.

       Watkins, Masterson’s grandmother and the registered owner of the vehicle, also

testified and stated that she had to provide proof of insurance at the time that she

purchased the vehicle with Masterson. She further stated that a claim had been filed

against her insurance after the accident and that she was actually being sued as a result.

                                             4
       After the State’s case-in-chief, the defense moved to dismiss the charges under

Indiana Trial Rule 41(B), claiming that the State had failed to prove that Masterson had

used Shrum’s identity with the specific intent to harm or defraud her. However, the trial

court denied the motion, stating that because Masterson had previously possessed a valid

license, she knew she was required to have insurance on her vehicle and that there was a

likelihood of there being an insurance claim or other expenses that could be suffered by

Shrum as a result of the accident.      The trial court further found that the fact that

Masterson failed to tell her sister about the use of her name until months later when

Shrum received the notice from the BMV also showed that Masterson intended to harm

or defraud Shrum.

       After the close of evidence, the court commented that Masterson “threw her sister

under the bus” by providing Shrum’s information in connection with the accident “so that

way if there is anything that’s going to come out of this accident it’s not going to come to

her. It’s going to be pinned on her sister.” Tr. p. 60. Accordingly, the trial court found

Masterson guilty as charged. Masterson now appeals.

                             DISCUSSION AND DECISION

       On appeal, Masterson’s sole contention is that the State failed to prove beyond a

reasonable doubt that she intended to harm or defraud her sister when she used her name

in connection with the accident on May 8, 2011. Masterson claims that because she was

rear-ended, she thought that Shrum would suffer no consequences as a result of the



                                             5
accident and that essentially there would be “no harm, no foul” resulting from her

actions.

       When an appellant challenges the sufficiency of evidence supporting a conviction,

we neither reweigh the evidence nor assess the credibility of the witnesses. Bocanegra v.

State, 969 N.E.2d 1026, 1028 (Ind. Ct. App. 2012). We consider only the probative

evidence and reasonable inferences supporting the verdict, and we will affirm if, based on

this evidence, a reasonable trier of fact could have found the defendant guilty beyond a

reasonable doubt. Id.

       At the outset, we note that a trier of fact must often resort to circumstantial

evidence and inferences when determining whether specific intent existed for a particular

crime. Davis v. State, 635 N.E.2d 1117, 1120 (Ind. Ct. App. 1994). Moreover, the State

was not required to prove that Masterson knew for certain that Shrum would be harmed

by the use of her name in connection with the accident. Rather, the State only needed to

prove that Masterson knew that Shrum could have been subject to potential injury when

she used her name. See Bocanegra, 969 N.E.2d at 1029 (finding sufficient evidence that

the defendant intended to defraud his employer by providing a false identity when a jury

could have reasonably inferred that his employer may have been subject to potential

penalties for hiring someone who was not legally permitted to work).

       Here, evidence was presented at Masterson’s trial that at the scene of the accident,

Masterson provided her sister’s name, date of birth, and address to the investigating

officer so that she could avoid being arrested for driving without a license. Tr. p. 11.

                                            6
Moreover, although Masterson told her sister about the accident within a few days, she

neglected to tell her sister that she used her information in connection with the accident

until her sister received a notice from the BMV threatening to suspend her license more

than a month later. Id. at 23, 53. And when Masterson was brought in for questioning,

she was evasive about whether or not she had provided Officer Gray with false

information, admitting only that she had been driving the vehicle in question and that she

may have agreed with Officer Gray that her name was Danielle. Id. at 36-38.

      Based on the totality of the evidence, it was reasonable for the trial court to infer

that Masterson, as someone who had previously been a licensed driver and had been

involved in at least one accident before this one, likely knew that drivers are often

required to provide proof of insurance after an accident. Furthermore, it was reasonable

for the trial court to surmise that Masterson knew that Shrum, who was not the registered

owner of the vehicle, would not be able to provide proof of financial responsibility in

connection with that vehicle.      And although Masterson claims that the ultimate

suspension of Shrum’s license was Shrum’s own fault and that it was not reasonably

foreseeable that this harm would occur, this is simply a request that this Court reweigh

the evidence, which we may not do. Accordingly, the evidence was sufficient to sustain

Masterson’s conviction, and we affirm the judgment of the trial court.

      The judgment of the trial court is affirmed.

RILEY, J., and BARNES, J., concur.



                                            7